 1
                                                                                           JS-6
 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10

11

12
     JAMES SHYALER,                                  Case No.: 2:19-cv-05819-ODW-JPR
13
                                                     Hon. Otis D. Wright, II
14           Plaintiff,
     vs.                                             ORDER FOR DISMISSAL WITH
15                                                   PREJUDICE
     HERBERT RITTS, INC., a California
16   Corporation; and Does 1-10,
                                                     Action Filed: July 5, 2019
17            Defendant.
                                                     Trial Date:   TBD
18

19
20
           Pursuant to Fed. R. Civ. P. 41, the Court, having considered the documents before
21
     it, and being fully advised finds as follows:
22
           IT IS ORDERED THAT:
23
           Plaintiff James Shayler’s (“Plaintiff”) entire action is dismissed with prejudice,
24
     including all claims stated against Defendant Herbert Ritts, Inc. (“Defendant”).
25

26
     Dated: November 8, 2019
27                                                               Otis D. Wright, II
                                                            United States District Judge
28
                                               1
                          ORDER FOR DISMISSAL WITH PREJUDICE
